Citation Nr: 0010144	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-19 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a left knee disability.

Entitlement to an initial rating greater than 10 percent for 
status post left maxillary sinus surgery with headaches and 
left antrum sinusitis, by x-ray.

Entitlement to an initial (compensable) rating for left 
mandible and maxillary fracture with left mental nerve 
paresthesia.


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The veteran served on active duty from May 1995 to May 1998.  
This matter is on appeal from a May 1998 decision by the 
Buffalo VA Regional Office (RO).
FINDINGS OF FACT

1. The claim for service connection foR a left knee 
disability is plausible.

2.  Residuals of a left mandible and maxillary fracture 
include left mental nerve paresthesia.


CONCLUSIONS OF LAW

1. The claim for service connection foe a left knee 
disability is well-grounded. 38 U.S.C.A. § 5107.

2. Residuals of a left mandible and maxillary fracture 
warrant a 10 percent evaluation. 38 U.S.C.A. §§ 1155, 5107 
West 1991); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.123, 4.124a, 
Diagnostic Code 8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Court has also held that where a claimant files a 
compensation claim shortly after discharge from service, a 
diagnosis of disability on a service discharge examination 
report may constitute evidence of current disability, as well 
as evidence a relationship to service sufficient to well-
ground a service connection claim.  Hampton v. Gober, 10 Vet. 
App. 481 (1997).

Here, the veteran was accorded a VA examination in April 1998 
while still on active duty. At that time, crepitation of the 
left knee was noted on clinical inspection, although the 
examiner concluded that no diagnosis was warranted. The 
veteran has continued to complain of chronic left knee 
problems. Given these circumstances, the Board finds that the 
claim for service connection for a left knee disability is 
well-grounded. See Savage, Hampton.


Increased rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Paralysis of the seventh (facial) cranial nerve is rated as 
follows:
Complete . . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . . . 30 
Incomplete, severe . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 20 
Incomplete, moderate . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 10
Note: Dependent upon relative loss of innervation of facial 
muscles.
38 C.F.R. § 4.124, Code 8207.

On examination by VA in April 1998, it was recorded that the 
veteran has sustained a left mandible fracture and evulsion 
of multiple maxillary teeth in an inservice automobile 
accident. Open reduction and internal fixation had been 
performed. In April 1998, there was decreased sensation on 
the left side of the cheek at the side of the mouth and below 
to the chin all the way to the midline. All residual scars 
were well-healed. The left mandible showed normal mobility 
and there was no limitation of the maximum opening of the 
jaw. No other residual impairment as a consequence of the 
inservice fractures of the left mandible and maxillary teeth 
were evident. Given the nature of the original injury and the 
chronic residual disability, the Board finds that a 10 
percent evaluation contemplating moderate incomplete 
paralysis is appropriate. The benefit of the doubt has been 
resolved in the veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.123, 4.124a, Diagnostic 
Code 8207. The Board observes that service connection for 
dental treatment has been recognized for teeth numbers 10, 
11, 12, 13, and 14. 


ORDER

The claim for service connection for a left knee disability 
is well-grounded; the appeal is granted to this limited 
extent.

An initial rating of 10 percent for left mandible and 
maxillary fracture with left mental nerve paresthesia is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

As both of the remaining claims are well-grounded, a remand 
to the RO for the following action is in order:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since April 1998 for sinusitis and 
a left knee disability.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
all current left knee pathology.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided regarding the 
likelihood that a chronic left knee 
disability, if present, had its onset during 
the veteran's period of active duty or is 
otherwise related thereto.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3. The RO also should schedule the 
veteran for a VA ear, nose, and throat 
examination to determine the current 
extent and severity of left maxillary 
sinus surgery with headaches and left 
antrum sinusitis.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity. The number of incapacitating 
episodes of sinusitis per year requiring 
antibiotic treatment or other episodes 
manifested by headaches, pain, or 
purulent discharge or crusting should be 
reported.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

4. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


